Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 20, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  160400                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  ANNA PAINE,                                                                                          Richard H. Bernstein
           Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160400
                                                                    COA: 349043
                                                                    St. Clair CC: 18-002839-NI
  JESSE WOJCIECHOWSKI,
  DANIEL WOJCIECHOWSKI, ALAN
  ESSENMACHER,
            Defendants,
  and
  EVEREST NATIONAL INSURANCE
  COMPANY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the September 6, 2019
  order of the Court of Appeals is considered and, it appearing to this Court that the case of
  Yang v Everest Nat’l Ins Co (Docket No. 160578) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 20, 2020
           b0513
                                                                               Clerk